[S. C., ante, 49, 111; infra, 308.]
The plaintiff produced a grant dated October 25, 1802, upon a survey made February 12, 1801. The defendant deduced his title from a grant to King, thence through several conveyances to Andrew Jackson, and from Jackson, by Charles M'Clung, his attorney, to Holt the defendant, by deed dated the 11th day of July, 1801, which was acknowledged before a judge in November, 1806, and registered in May, 1807. It was stated by the plaintiff's counsel, that, at the time of the acknowledgment and registration of this deed, there was no law to authorize it, the act for prolonging the time of registration having expired previous to that time. The legislature of 1806 made no provision for prolonging the time as is usual.
This deed cannot be read, as there was no law to authorize the probate and registration at the time it was done.